Citation Nr: 0702129	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  02-06 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective earlier than June 1, 2001, for 
the award of a total disability rating based on individual 
unemployability (TDIU).  


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel













INTRODUCTION

The veteran served on active duty from June 1973 to June 
1979. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which granted a TDIU and assigned an effective date 
of June 1, 2001.  

In October 2005, the Board decided that an earlier effective 
was not warranted, and the veteran appealed the decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In October 2006, the veteran's representative 
before the Court and VA's Office of General Counsel entered 
into a Joint Remand to Vacate and Remand the Board's 
decision.  Shortly thereafter, the Court ordered that the 
motion be granted.

Upon the case returning to the Board, a November 2006 letter 
was sent to the veteran describing that his representative 
before the Board, Richard A. LaPointe, Esq., had retired from 
the practice of law.  The veteran was provided information 
about how to appoint a Veterans' Service Organization, or a 
different private attorney, to represent him; however, the 
veteran has not identified a new representative.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

In light of the Veterans Claims Assistance Act of 2000, and 
the October 2006 Joint Remand, additional evidentiary 
development is necessary. 



Particularly, as described in the joint motion, the RO should 
attempt to obtain the veteran's entire file from the Social 
Security Administration (SSA).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
letter that informs him of the information 
and evidence needed to substantiate and 
complete a claim for an earlier effective 
date for the grant of a TDIU.  The letter 
should advise the veteran to submit any 
additional evidence that may pertain to 
the claim.  

2.  The RO should attempt to obtain the 
veteran's SSA records.  If this effort 
proves to be unsuccessful, the RO should 
document as such in the record.

3.  Then, the RO should readjudicate a 
claim for an effective date earlier than 
June 1, 2001, for the grant of a TDIU.  If 
the determination remains unfavorable to 
the veteran, the RO must issue a 
supplemental statement of the case and 
provide him a reasonable period of time in 
which to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


